Citation Nr: 0419769	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for ankylosing 
spondylitis, arthritis, mixed connective tissue disorder, and 
neuropathy.

2.  Entitlement to an increased evaluation for a lower back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

As a preliminary matter, the veteran submitted a notice of 
disagreement regarding the issues on appeal in October 2000.  
Therein, she mentioned that she objected to the RO's previous 
denial of entitlement to service connection for fibromyalgia.  
The record reflects that the RO did not respond to the 
veteran.  The Board notes that the RO denied the veteran's 
claim seeking entitlement to service connection for 
fibromyalgia in an October 1998 rating decision.  As such, 
this issue is not before the Board and it is referred back to 
the RO for appropriate action.  

Also, the record reflects that the veteran originally 
appealed the RO's denial of entitlement to special monthly 
compensation for the loss of use of a creative organ.  This 
benefit was granted in an RO rating action, dated July 2, 
2002, and thus is not now before the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
veteran has been given partial notifications as to what is 
required under the VCAA through the issuance of statements of 
the case, sufficient VCAA letters have not been sent to her 
with respect to all three issues.  It may be argued that a 
letter dated February 12, 2001, should suffice, that 
particular letter does not mention the VCAA.  Moreover, 
specific letters addressing the veteran's claims for an 
increased rating for a back disability and a total disability 
based on unemployability have not been sent to her.  See 
Huston v. Principi, 17 Vet. App. 195 (2003).  

The VA General Counsel has promulgated an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his/her concomitant responsibilities in the 
development of his/her claims involving downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this case, she was not provided 
with the type of specific notice required by Quartuccio and 
Charles prior to the RO's grant of special monthly 
compensation.  In the absence of such prior notice, the Board 
interprets the General Counsel's opinion as requiring current 
notice as to the VA's duty to assist the veteran and of her 
concomitant responsibilities in the development of her claims 
for an increased evaluation, service connection, and 
entitlement to a total disability rating based on individual 
unemployability.  

The veteran's service-connected back disability has been 
classified as lumbar back strain.  However, a review of the 
most recent medical documents indicates that the veteran has 
been diagnosed as having disc degeneration in the lower back.  
Moreover, she now suffers from neurological complaints 
extending into her lower extremities.  The rating criteria 
pertaining to intervertebral disc syndrome (IDS) were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002).  Similarly, the rating criteria for 
diseases and injuries of the spine were recently amended 
effective September 26, 2003.  See 68 Fed. Reg. 54,454-58 
(August 27, 2003).  An examination report should contain 
clinical findings addressing the revised rating criteria, 
which includes both orthopedic and neurologic criteria. 

The Board believes the appellant should undergo additional 
medical examinations in order to obtain additional medical 
evidence and to resolve any previous possibly contradictory 
opinions concerning her service-connected back disorder.  
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Specifically, 
a determination must be made as to whether the veteran now 
suffers from simply lumbar strain or whether she now has disc 
herniation.  By remanding the claim for said examinations, 
clinical findings addressing the revised rating criteria, 
which include both orthopedic and neurologic criteria, will 
be obtained and the VA will have a more complete picture of 
the veteran's disability.  

As the claim is being remanded for the above, it is the 
opinion of the Board that the veteran should also undergo 
additional medical testing with respect to her claim 
involving ankylosing spondylitis, arthritis, mixed connective 
tissue disorder, and neuropathy.  In this regard, the veteran 
has been granted service connection for a lumbar back strain 
and headaches.  The Board believes the appellant should 
undergo a medical examination in order to obtain additional 
medical evidence and to resolve any doubt with respect to the 
nature of the symptoms complained thereof by the veteran 
regarding additional disability of the back.  Green, supra.  
While this examination is being performed in order to 
determine whether the veteran currently suffers from an 
actual chronic disability related to her military service, it 
is also being performed in order to determine if the veteran 
is suffering from another underlying disability that may be 
related to her military service.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issues of service 
connection, an increased evaluation, and 
a total disability evaluation based on 
individual unemployability.  The RO must 
inform the veteran of the relevant laws 
and statutes affecting her claim; it must 
detail what it will do to assist her with 
her claim; and it must discuss in detail 
how the veteran may prevail on each of 
the issues.

2.  The RO should contact the veteran and 
ask that she identify all sources of 
medical treatment received since January 
2003 for all of her claimed disabilities 
at issue, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO is hereby put on notice that the 
veteran, as a result of her previous 
status as a military dependent, may have 
undergone treatment at the Branch Medical 
Clinic, Millington Naval Support Activity 
Mid-South.  As such, the RO should obtain 
all of the veteran's records from that 
facility.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2003).

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for neurology and orthopedics 
examinations.  

With respect to the veteran's disability 
of the lumbar segment of the spine, the 
veteran should undergo VA examinations by 
an orthopedist and a neurologist in order 
to determine the nature and severity of 
her lower back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  The doctors must detail what 
symptoms and manifestations are related 
to the veteran's service-connected lumbar 
back strain versus those caused by 
syringomyelia.  Readings should be 
obtained concerning the veteran's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiners should also be asked to include 
the normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist determines that the 
veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
It is requested that the results of the 
examination be typed and included in the 
claims folder for review. 

4.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist in order to determine whether 
the veteran now suffers from disabilities 
including syringomyelia, ankylosing 
spondylitis, arthritis, mixed connective 
tissue disorder, and neuropathy.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

After it has been determined whether the 
veteran does indeed suffer from such any 
of these disabilities, the examiner 
should express an opinion as to the 
etiology of the disability.  
Specifically, the examiner should express 
an opinion as to whether any found 
disability began while the veteran was in 
service or whether it is the result of a 
service-connected disability or whether 
it was caused by or the result of the 
veteran's post-service activities.  In 
other words, the examiner must express an 
opinion as to whether it is at least as 
likely as not that any found disability 
is related to the veteran's military 
service or any service-connected 
disabilities.  The examiner must 
specifically opine as to whether the 
veteran's syringomyelia produces symptoms 
manifested by neuropathy, ankylosing 
spondylitis, arthritis, back pain, 
headaches, and connective tissue 
problems.  The examiner should cite to 
information in the claims folder.  The 
examiner should provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is deemed necessary, such 
testing or examination is to be 
accomplished.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review. 

5.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
her employability, the veteran should be 
asked to provide the names and addresses 
of businesses where she has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



